DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 19-38 are allowed.

REASONS FOR ALLOWANCE
Claim(s) 19-38 are allowed.
The following is an examiner’s statement of reasons for allowance:
Based on the prior art search results, the prior art of record fails to anticipate or render obvious the claimed subject matter of the instant application.  Specifically, one of ordinary skill in the art would not be motivated to modify the teachings of the prior art to provide the device and methods for configuring a mobile device to automatically execute an account function, the method comprising:
generating, by a processor of the mobile device, a graphical user interface prompting a user to enter a sequence of actions with the mobile device, the sequence of actions including at least one of an orientation or motion of the mobile device;
storing the entered sequence of actions in a data structure accessible to the processor, the data structure comprising instructions for the mobile device to perform one or more account functions; receiving, via the graphical user interface, an identification of a payment method to be associated with the sequence of actions, the payment method defining a communication type between the mobile device and a merchant system;
creating, within the data structure, configuration data indicative of an association between the sequence of actions and the payment method;
detecting, by at least one of a movement or orientation detection component of the mobile device, the sequence of actions; and


The closest art of record, US Patent Application Publication 2013/0191789 to Calman, et al. discloses “Embodiments of the invention include systems, methods, and computer-program products that provide for a unique system for controlling transactions based on command gestures. In one embodiment of the invention, a computer-implemented method determines that a user is conducting a transaction with a mobile device. The mobile device senses a gesture performed by the user with the mobile device and alters at least one aspect of the transaction based on the gesture. The gestures can control a wide variety of aspects of the transaction. For example, the user may flag an item for review during the transaction, silence the transaction, receive a subtotal for the transaction, select a payment method, or complete the transaction. In an embodiment, the user is able to customize the gestures to control the transaction according to the user's preferences.”
The closest art of record, US Patent Application Publication 2011/0282785 to Chin, discloses “A method of gesture based authentication for wireless payment by a mobile electronic device is disclosed. In one aspect, the method includes determining that an applied gesture above a touch receptive area of a target device is associated with a user-defined payment gesture stored locally within the mobile electronic device. The method may include comparing the applied gesture above the touch receptive input area of a mobile electronic device with a user-defined payment gesture stored locally within the mobile electronic device. If the applied gesture above the touch receptive input area of a mobile electronic device matches the user-defined payment gesture stored locally within the mobile electronic device, the method includes permitting the wireless transfer of protected payment data resident on the mobile electronic device to an external reader using near-field communication technology.
The closest art of record, US Patent Application Publication 2018/0032997 to Gordon, et al., discloses “In another embodiment, a trigger may include a shortcut 49-452, including a voice command, a displayed button (e.g. on a homescreen, on a menu, etc.), a gesture (e.g. swipe, a predetermined motion, etc.), a physical button (e.g. on the mobile device, etc.) or combination of two or more physical buttons, and/or any other function or item which may execute a string of one or more commands. In some embodiments, a shortcut may trigger one or more actions, including executing a saved set of commands and/or actions, controlling in some manner the mobile device, controlling in some manner one or more applications associated with the mobile device, and/or taking action in response to the shortcut.”
The closest art of record, non-patent literature, Beginner’s Guide to Tasker to Andreas Ødegård, discloses “An action is the most basic part of Tasker, a thing that the app does. Switching off WiFi is an action, going back to the home screen is an action, starting Angry Birds is an action, turning down the media volume is an action. Tasker have over 200 basic actions, and most of them have configuration options that make them capable of doing different things, like how the Media Controls action has five different options for which button it should emulate. Linking actions together allows you to do some truly amazing things with Tasker, things that go far beyond changing a setting or two when you leave the house.”

Reasons for Patent Eligibility
The 101 Alice rejection is not applicable, the claims are directed towards a particular method for linking a sequence of actions performed on a mobile device to a particular payment method defining a communication method between the mobile device and merchant system, and upon detecting the actions being performed on the mobile device and based on the configuration data which links the actions to the payment functions, initiating a transaction with the merchant using the payment method.  Core Wireless decision in that the claims allow a user quickly initiate a transaction based on the gesture received on the mobile device, improving the functioning of the mobile device.  Further, as an ordered combination, the claims are also not well-understood, routine or conventional.
For the reasons stated above, claims 19-38 have been deemed to be patent eligible under 35 U.S.C 101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S CUNNINGHAM II whose telephone number is (313)446-6564.  The examiner can normally be reached on Mon-Fri 8:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


GREGORY S. CUNNINGHAM II
Examiner
Art Unit 3694


/GREGORY S CUNNINGHAM II/Examiner, Art Unit 3694